Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 07/20/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 5-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0173172 A1) in view of Choi (US 2016/0231850 A1).

 	Pertaining to claim 1, Yang et al. discloses A flexible display panel (100, see fig. 1)  comprising: a flat display portion (100) and the second display portion (400) is connected with the first display portion, configured as the bent display portion (130), the first display portion in a flat state (see fig. 2) and the second display portion (400) in the flat state are configured to display.
 	But, Yang et al. does not explicitly teach wherein a color temperature of a first white image displayed by the first display portion in a flat state is different from a color temperature of a second white image displayed by the second display portion in the flat state
 	However, Choi teaches a first white image and a second white image respectively at the same time, and a color temperature of the second white image is different from a color temperature of the first white image.  (see paragraph [0017] + [0018]) and (claim 3).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein a color temperature of a first white image displayed by the first display portion in a flat state is different from a color temperature of a second white image displayed by the second display portion in the flat state in the device of Yang et al. based on the teachings of Choi in order to the display device comprises a flexible touch panel that is disposed on a surface of a flexible 

 	Pertaining to claim 5, Yang et al. discloses wherein a difference between the color temperature of the first white image and the color temperature of the second white image (see paragraph [0017 and 0018]).
 	But, Yang et al. does not explicitly teach color temperature of the first white image and the color temperature of the second white image is greater than or equal to 2000 K.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make color temperature of the first white image and the color temperature of the second white image (see paragraph is greater than or equal to 2000 K, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	Pertaining to claim 6, Yang et al. discloses, wherein the color temperature of the first white image is less than the color temperature of the second white image (see paragraph [0017 and 0018]).  

 	Pertaining to claim 7, Yang et al. discloses, wherein the first display portion (100) and the second display portion (400) are directly connected.  

Pertaining to claim 21, Yang et al. discloses wherein the second display portion (400) is at the periphery of the first display portion (100).
 	

Allowable Subject Matter
5.  	Claims 2-4, 8-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	The following is a statement of reasons for the indication of allowable subject 
 	wherein the flexible display panel is an electroluminescent display panel, and each pixel unit in the first display portion and the second display portion comprises at least a first primary color sub-pixel and a second primary color sub-pixel, in a case where the first display portion in the flat state displays the first white image and the second display portion in the flat state displays the second white image, an intensity ratio of light emitted by the second primary color sub-pixel in the first display portion to light emitted by the first primary color sub-pixel in the first display portion is different from an intensity ratio of light emitted by the second primary color sub-pixel in the second display portion to light emitted by the first primary color sub-pixel in the second display portion

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.